DAVIS, Judge.
Noemi Sentmanat appeals the trial court’s revocation of her .community control. After reviewing the record, we conclude that the trial court properly ruled that Sentmanat violated community control condition three by leaving her approved place of residence without obtaining her probation officer’s permission. We write only to correct the written order, which does not conform to the trial court’s oral pronouncement. The written order erroneously lists violations of conditions nine and twelve, when the record shows that the trial court specifically found no support for those charges. Therefore, we remand this case to the trial court to correct the written order. See Dunkin v. State, 706 So.2d 942, 943 (Fla. 2d DCA 1998); Narvaez v. State, 674 So.2d 868, 869 (Fla. 2d DCA 1996). Sentmanat need not be present for the entry of the amended revocation order. See Narvaez, 674 So.2d at 869.
Affirmed and remanded with directions.
PATTERSON, C.J., and THREADGILL, J., Concur.